  8:18-cr-00329-RFR-SMB Doc # 110 Filed: 07/17/20 Page 1 of 1 - Page ID # 292



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                          Plaintiff,                                          8:18CR329

         vs.
                                                                 ORDER ON APPEARANCE FOR
 IONA PAULINE LASLEY,                                          SUPERVISED RELEASE VIOLATION

                          Defendant.


        The defendant appeared before the Court on July 17, 2020 regarding Second Amended Petition
for Offender Under Supervision [101] and Amended Petition for Offender Under Supervision [99]. Julie
Hansen represented the defendant. Kelli Ceraolo represented the government. The defendant was
advised of the alleged violation(s) of supervised release, right to retain or appointment of counsel, and any
right to a preliminary hearing in accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
        The government made an oral motion to dismiss Amended Petition for Offender Under Supervision
[99] and Petition for Offender Under Supervision [74]. The government’s oral motion to dismiss Amended
Petition for Offender Under Supervision [99] and Petition for Offender Under Supervision [74] is granted
without objection.
        The defendant appeared by summons, or is otherwise not in custody, and will not be detained.
Therefore, the defendant does not have right to a preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The
Court finds the petition sets forth probable cause to believe the defendant violated the terms of supervised
release. The defendant shall appear personally for a final dispositional hearing before U.S. District Judge
Robert F. Rossiter, Jr. in Courtroom No. 4, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza,
Omaha, Nebraska, at 10:00 a.m. on July 29, 2020.
        The government moved for detention based upon risk of flight and danger.             The defendant
requested a detention hearing which was held. The defendant met her burden to establish by clear and
convincing evidence that she will not flee or pose a danger to any other person or to the community. Fed.
R. Crim. P. 32.1(a)(6). The government’s motion for detention is denied, and the defendant shall be
released on the current terms and conditions of supervision. 18 U.S.C. § 3143(a)(1).


        IT IS SO ORDERED.
        Dated this 17th day of July, 2020.

                                                          BY THE COURT:

                                                          s/ Susan M. Bazis
                                                          United States Magistrate Judge
